This appeal is prosecuted by Oklahoma Petroleum  Gasoline Company, *Page 37 
a corporation, to reverse the judgment of the district court of Creek county entered upon a verdict of the jury awarding J. Cuno $10,000 damages for an alleged malicious prosecution instituted against J. Cuno for grand larceny. J. Cuno appears here as defendant in error.
The brief of the plaintiff in error was served on the 17th day of November, 1922. No brief has been filed by the defendant in error, nor any excuse given for failure to file same. It is a well-established rule of this court that it is not required to search the record to find some theory upon which the judgment of the trial court may be sustained; but, where the brief filed by the plaintiff in error reasonably sustains the assignments of error, the judgment will be reversed in accordance with the prayer of the petition of plaintiff in error. Frost v. Haley, 63 Okla. 19, 161 P. 1174; Security Ins. Co. v. Droke, 40 Okla. 116, 336 P. 430; J. Rosenbaum Grain Co. v. Higgins, 40 Okla. 181, 136 P. 1073; Purcell Bridge  Transfer Co. v. Hine, 40 Okla. 200, 137 P. 668: First Nat. Bank of Sallisaw v. Ballard, 41 Okla. 553,139 P. 293; De Hart Oil Co. v. Smith, 42 Okla. 201, 140 P. 1154.
Upon an examination of the brief of the plaintiff in error in this cause, it is our conclusion that the judgment of the trial court be reversed, and the cause remanded to the district court of Creek county, with directions to grant the defendant a new trial in the action. It is so ordered.
JOHNSON, V. C. J., and McNEILL, NICHOLSON, COCHRAN, and BRANSON, JJ, concur.